Opinion by
Cline, J.
The exhibits consist of a small doll on a stick at the top of which appears a sort of parachute. There is also an object made of wire with a spring attached, used to shoot the doll and the parachute into the air. No 'marking appears on any of these articles but the words “Made in JapaD” are printed on a label giving the directions for the use of the article. This label is securely attached to the cardboard box which is the immediate container of the toy. On the authority of Asiam v. United States (25 C. C. P. A. 68, T. D. 49065) and Kraft v. United States (22 C. C. P. A. 111, T. D. 47103) the protest was sustained.